Dear Mr. Smith:
Please be advised that our office is in receipt of your opinion request, which has been assigned to me for research and reply. Specifically, your request asks whether a full-time maintenance crew worker for a police jury can also serve as a part-time legislative assistant.
Louisiana R.S 42:63 sets forth the law with regard to Dual Office Holding in this state. Pertinent to your inquiry, this law states:
                                  * * *  E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
                                  * * *
Because the position of legislative assistant is part-time employment in this case, it would be permissible to hold both this position and at the same time the position of maintenance crew worker for a police jury on a full-time basis, as there would be no violation of La.R.S. 42:63.
I hope this opinion has sufficiently answered your inquiry. If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
DATE RELEASED: January 21, 2003